DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alshinnawi et al (2015/0077273).

	Regarding applicant claim 1, Alshinnawi discloses a method, comprising: 
initially determining, via one or more sensors on a transport, that the transport is approaching a one-way road in a wrong direction based on a slowing down of the transport and a movement of the transport toward the one-way road ([0048] “determining that the errant vehicle is traveling in the second direction); 
notifying, via the one or more sensors, one or more occupants of the transport about the approaching ([0048] “warning signal to the other vehicles”; [0049] “send 
in response to the transport continuing to approach in the wrong direction, slowing the transport, by a computer associated with the transport, to not permit entry into the one-way road ([0045] “throttle controller and/or braking system are instructed to slow down the errant vehicle”; [0050]-[0052] “automatically steer the errant vehicle to a side of the one-way roadway”).
Alshinnawi is not explicit wherein the computer will stop the transport when no response is given by the one or more occupants while the transport is approaching the one-way road in the wrong direction.
However Alshinnawi describes in numerous occasions “steering the vehicle to a side of the one-way roadway” ([0037]; [0044]; [0052]; [0055]).  Paragraph [0055] in particular points out that “steering the errant vehicle to one side of the one-way roadway after a predetermined time has elapsed without a driver taking corrective actions to prevent the errant vehicle from traveling farther in the second direction on the one-way roadway”.  It is clear in this statement that steering to one side of the one-way roadway is equivalent to pulling over and stopping the vehicle from going any further.


Regarding applicant claim 2, Alshinnawi discloses wherein the one or more sensors and the computer determine speed, position, and direction of one or more other transports on the one-way road ([0048]-[0050]; [0057] “speed control signal transmitter”).
Regarding applicant claim 3, Alshinnawi discloses wherein in response to the one or more other transports are within a distance from the transport defined by a geofence, notifying, via the transport, the one or more other transports of the speed, position, and direction of the transport ([0043]; [0059]).

Regarding applicant claim 5, Alshinnawi discloses comprising in response to slowing the transport, invoking, by the computer, one or more functions comprising hazard lights, flashers, and a horn sounding ([0047] “visual/aural warning signals i.e., flashing lights, honking horn”).
Regarding applicant claim 6, Alshinnawi discloses in response to the notifying the one or more occupants, waiting for a response from the one or more occupants; and when no response is received from the one or more occupants within a time period, notifying one or more appropriate first responders ([0047] “medical emergency”; [0054]-[0055]).
Regarding applicant claim 7, Alshinnawi discloses wherein the notifying the one or more occupants comprises providing one or more of a visual map and voice instructions to exit the one-way road ([0034] “the position logic 356 may be a GPS map-based system; a sensor based system; and/or any other system used to identify the location and/or direction of travel of a particular motor vehicle”; [0046] “driver activates an override signal by a voice/touch command”).

Regarding applicant claim 8, Alshinnawi discloses a transport comprising a processor; and a memory coupled to the processor, comprising instructions that when executed by the processor are configured to ([0019] “computer; processor”): 
initially determining, via one or more sensors on a transport, that the transport is approaching a one-way road in a wrong direction based on a slowing down of the transport and a movement of the transport toward the one-way road ([0048] “determining that the errant vehicle is traveling in the second direction); 
notifying, via the one or more sensors, one or more occupants of the transport about the approaching ([0048] “warning signal to the other vehicles”; [0049] “send signals to both the errant vehicle and the one-way traffic vehicles to be activated simultaneously… warned simultaneously of the danger of collision”); and 
in response to the transport continuing to approach in the wrong direction, slowing the transport, by a computer associated with the transport, to not permit entry into the one-way road ([0045] “throttle controller and/or braking system are instructed to slow down the errant vehicle”; [0050]-[0052] “automatically steer the errant vehicle to a side of the one-way roadway”).
Alshinnawi is not explicit wherein the computer will stop the transport when no response is given by the one or more occupants while the transport is approaching the one-way road in the wrong direction.
However Alshinnawi describes in numerous occasions “steering the vehicle to a side of the one-way roadway” ([0037]; [0044]; [0052]; [0055]).  Paragraph [0055] in particular points out that “steering the errant vehicle to one side of the one-way roadway after a predetermined time has elapsed without a driver taking corrective actions to 

Regarding applicant claim 9, Alshinnawi discloses wherein the one or more sensors and the computer determine speed, position, and direction of one or more other transports on the one-way road ([0048]-[0050]; [0057] “speed control signal transmitter”).

Regarding applicant claim 10, Alshinnawi discloses wherein in response to the one or more other transports are within a distance from the transport defined by a geofence, notifying, via the transport, the one or more other transports of the speed, position, and direction of the transport ([0043]; [0059]).
Regarding applicant claim 12, Alshinnawi discloses comprising in response to slowing the transport, invoking, by the computer, one or more functions comprising hazard lights, flashers, and a horn sounding ([0047] “visual/aural warning signals i.e., flashing lights, honking horn”).
Regarding applicant claim 13, Alshinnawi discloses in response to the notifying the one or more occupants, waiting for a response from the one or more occupants; and when no response is received from the one or more occupants within a time period, notifying one or more appropriate first responders ([0047] “medical emergency”; [0054]-[0055]).
Regarding applicant claim 14, Alshinnawi discloses wherein the notifying the one or more occupants comprises providing one or more of a visual map and voice instructions to exit the one-way road ([0034] “the position logic 356 may be a GPS map-based system; a sensor based system; and/or any other system used to identify the location and/or direction of travel of a particular motor vehicle”; [0046] “driver activates an override signal by a voice/touch command”).

	Regarding applicant claim 15, Alshinnawi discloses a non-transitory computer readable medium comprising instructions to perform ([0019] “computer; processor”): 
initially determining, via one or more sensors on a transport, that the transport is approaching a one-way road in a wrong direction based on a slowing down of the transport and a movement of the transport toward the one-way road ([0048] “determining that the errant vehicle is traveling in the second direction); 
notifying, via the one or more sensors, one or more occupants of the transport about the approaching ([0048] “warning signal to the other vehicles”; [0049] “send signals to both the errant vehicle and the one-way traffic vehicles to be activated simultaneously… warned simultaneously of the danger of collision”); and 
in response to the transport continuing to approach in the wrong direction, slowing the transport, by a computer associated with the transport, to not permit entry into the one-way road ([0045] “throttle controller and/or braking system are instructed to slow down the errant vehicle”; [0050]-[0052] “automatically steer the errant vehicle to a side of the one-way roadway”).

However Alshinnawi describes in numerous occasions “steering the vehicle to a side of the one-way roadway” ([0037]; [0044]; [0052]; [0055]).  Paragraph [0055] in particular points out that “steering the errant vehicle to one side of the one-way roadway after a predetermined time has elapsed without a driver taking corrective actions to prevent the errant vehicle from traveling farther in the second direction on the one-way roadway”.  It is clear in this statement that steering to one side of the one-way roadway is equivalent to pulling over and stopping the vehicle from going any further.


Regarding applicant claim 16, Alshinnawi discloses wherein the one or more sensors and the computer determine speed, position, and direction of one or more other transports on the one-way road ([0048]-[0050]; [0057] “speed control signal transmitter”);
wherein in response to the one or more other transports are within a distance from the transport defined by a geofence, notifying, via the transport, the one or more other transports of the speed, position, and direction of the transport ([0043]; [0059]).
Regarding applicant claim 18, Alshinnawi discloses comprising in response to slowing the transport, invoking, by the computer, one or more functions comprising 
Regarding applicant claim 19, Alshinnawi discloses in response to the notifying the one or more occupants, waiting for a response from the one or more occupants; and when no response is received from the one or more occupants within a time period, notifying one or more appropriate first responders ([0047] “medical emergency”; [0054]-[0055]).
Regarding applicant claim 20, Alshinnawi discloses wherein the notifying the one or more occupants comprises providing one or more of a visual map and voice instructions to exit the one-way road ([0034] “the position logic 356 may be a GPS map-based system; a sensor based system; and/or any other system used to identify the location and/or direction of travel of a particular motor vehicle”; [0046] “driver activates an override signal by a voice/touch command”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alshinnawi in view of Perez Barrera et al. (2018/0273048).
Regarding applicant claim 4, Alshinnawi discloses in response to the transport entering the one-way road, stopping the transport, by the computer, but is silent concerning performing one or more of: reversing the transport; and turning around the transport.
Perez Barrera discloses a Vehicle Lane Detection (title) that deals with the problem of vehicles with partly or no user input having difficulty identifying the direction of travel for a roadway lane ([0001]). Perez Barrera further discloses computer may actuate the components to brake and/or slow and/or stop the vehicle to avoid targets with limited or no input from a human operator… changing a steering wheel angle ([0031]) and that the “computer can actuate a brake to stop the vehicle in the roadway lane.  Upon stopping the computer can move a gear selector to a reverse position to move the vehicle out of the current roadway lane and/or turn the vehicle around to face the correct direction” ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the system of Alshinnawi with the additional controls of Perez Barrera to reverse and turn around the transport since these are known controls for an autonomous vehicle and would have a been a matter of design choice to implement.

Regarding applicant claim 11, Alshinnawi discloses in response to the transport entering the one-way road, stopping the transport, by the computer, but is silent concerning performing one or more of: reversing the transport; and turning around the transport.

It would have been obvious to one of ordinary skill in the art at the time of invention to combine the system of Alshinnawi with the additional controls of Perez Barrera to reverse and turn around the transport since these are known controls for an autonomous vehicle and would have a been a matter of design choice to implement.

Regarding applicant claim 17, Alshinnawi discloses in response to the transport entering the one-way road, stopping the transport, by the computer, but is silent concerning performing one or more of: reversing the transport; and turning around the transport.
Perez Barrera discloses a Vehicle Lane Detection (title) that deals with the problem of vehicles with partly or no user input having difficulty identifying the direction of travel for a roadway lane ([0001]). Perez Barrera further discloses computer may actuate the components to brake and/or slow and/or stop the vehicle to avoid targets with limited or no input from a human operator… changing a steering wheel angle 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the system of Alshinnawi with the additional controls of Perez Barrera to reverse and turn around the transport since these are known controls for an autonomous vehicle and would have a been a matter of design choice to implement.

Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive. Applicant argues that Alshinnawi does not teach “wherein the computer will stop the transport when no response is given by the one or more occupants while the transport is approaching the one-way road in the wrong direction.”

Examiner disagrees.  Although Alshinnawi is not explicit concerning “wherein the computer will stop the transport when no response is given by the one or more occupants while the transport is approaching the one-way road in the wrong direction.”
Alshinnawi does describe in numerous occasions “steering the vehicle to a side of the one-way roadway” ([0037]; [0044]; [0052]; [0055]).  Paragraph [0055] in particular points out that “steering the errant vehicle to one side of the one-way roadway after a predetermined time has elapsed without a driver taking corrective actions to prevent the errant vehicle from traveling farther in the second direction on the one-way roadway”.  It is clear in this statement that steering to one side of the one-way roadway is equivalent to pulling over to the side of the road.  And from this, inferring that the vehicle is prevented from going any further.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661